DETAILED ACTION
Status of Claims
	Claims 1 and 18-24 are pending.
	Claims 2-17 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 August 2021 has been entered.
 
Status of Objections and Rejections
	The previous grounds of rejection stand. 
	New grounds of rejection under 35 U.S.C. 112b are necessitated by amendment. 
	Claim 18 is objected to.  



Claim Objections
Claim 18 is objected to because of the following informalities:  the usage of “µs” may be more appropriately written as “microseconds” to align with the previous reference to time (claim 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 states a duration of 30-300 microseconds.  Claim 18 only provides a single boundary of at least 40 microseconds, therefore the claimed range of claim 18 is unclear because it is unclear what the additional boundary includes. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suda et al. (US 2012/0000783) in view of Gnedenkov et al. (“Plasma Electrolytic Oxidation Coatings on Titanium Formed with Microsecond Current Pulses”, Solid State Phenomena, Vol. 213, p. 149-153, 2014).
Regarding claim 1, Suda discloses a method of electrolytic ceramic coating for metal including performing plasma electrolytic oxidation (title, [0046]) on a metal substrate [0047] (= a method of forming a protective oxide coating on the surface of articles), comprising:
Submerging a metal substrate serving as an anode and a counter electrode into an aqueous alkaline electrolyte ([0027], [0055], [0068], [0142]-[0141], [0177] = submerging an article as an electrode, together with a counter electrode, in a bath filled with an aqueous alkaline electrolyte), 
Performing PEO using a square bipolar waveform with anodic and cathodic pulses with a non-application period therebetween ([0037], [0113]= performing plasma electrolytic oxidation wherein bipolar square voltage pulses are supplied to the electrode, the bipolar square voltage pulses comprising an anodic pulse followed by a dead time and then a cathodic pulse), 
Wherein a duty ratio of a positive side is 0.02 to 0.5, a negative side duty ratio is 0 to 0.5 and a non-application time is 0.35 to 0.95 ([0037]= wherein a ratio of a duration of the anodic pulse and a duration of the dead time is selected in a range from 1:5 to 1:6), 
Wherein the amplitude of the positive voltage is 150-650 V [0133] and the amplitude of the negative voltage is 0 to 350 V [0134] and the duration of the pulses is based on the duty ratio as presented above and within the seconds range, further a square waveform intrinsically satisfies the claimed equality ([0037] = wherein an amplitude of the anodic pulse, an amplitude of the cathodic pulse, the duration of the anodic pulse and a duration of the cathodic pulse are selected based on a relationship as claimed, = and wherein the amplitude of the anodic pulse ranges from 650-1200 V and the amplitude of the cathodic pulse ranges from 150-450 V). The positive and negative voltage ranges of Suda overlap the claimed anodic and cathodic voltage ranges prima facie case of obviousness exists. The duration range of Suda overlaps the claimed range therefore a prima facie case of obviousness exists.  
The teachings of Suda fail to disclose the pulse durations within the claimed microsecond ranges. 
In the same field of plasma electrolytic oxidation, Gnedenkov discloses that a reduction in pulse duration significantly reduces the porosity of a coating and as a result, the physical and chemical properties are improved (Introduction).  Gnedenkov additionally discloses that an additional advantage of the high-frequency power source is the ability to increase the power of the microdischarge while reducing the duration of its action, which allows forming high-temperature phases of oxides, which usually leads to improved protective characteristics of coatings (Introduction).  Gnedenkov discloses that an increase of the polarization resistance and a corresponding reduction of the corrosion current resulted for PEO coatings formed with microsecond pulses and that PEO coatings produced with microsecond current pulses lead to formation of coatings with reduced porosity (Conclusions). The rectangular shape of the current pulses allows for a reduction of the overall power consumption of a plasma electrolytic oxidation process up to two times compared to non-rectangular (Conclusions).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising pulsing PEO within the microsecond range because Gnedenkov discloses that an increase of the polarization resistance and a corresponding reduction of the corrosion current resulted for PEO coatings formed with microsecond pulses and that PEO coatings produced with microsecond current pulses lead to formation of coatings with reduced porosity (Conclusions). Gnedenkov discloses that a reduction 
Regarding claim 18, Suda discloses a frequency of 5 to 20,000 Hz which overlaps the claimed range therefore a prima facie case of obviousness exists [0117].  Gnedenkov discloses pulse durations of 3300 microseconds which falls within the claimed range of greater than 40 microseconds.  The claimed range is indefinite as described above.  Moreover, Gnedenkov teaches a duration on the shorter end (e.g. 20 microseconds) and a duration on the longer end (e.g. 3300 microseconds) therefore adjustment of the duration between the shorter end and longer end would have been an obvious selection based on the teachings of Gnedenkov.  
Regarding claim 19, Suda discloses positive current density within the range of 0.5 – 40 A/dm2 [0132] which overlaps the claimed range therefore a prima facie case of obviousness exists.  Suda does not explicitly state the current density of the negative pulse, however,  Suda teaches that a current density less than the range of 0.5 A/dm2, excessively reduces the film growth rate and is disadvantageous in terms of productivity, whereas a current density excess of the range makes it hard to sufficiently cool the film and abnormal growth is more likely to occur, therefore one of ordinary skill in the art would necessarily pick a current density for a negative pulse within the range of Suda to avoid the disadvantages described by Suda ([0132], Tables 2-3). 
Regarding claim 20, Suda discloses that the positive and negative sides are controlled differently [0129].  
Regarding claim 21, Suda discloses wherein the positive side is controlled by constant voltage and the negative side is controlled by current control [0129]. Suda discloses wherein current may be controlled in a stepwise manner [0116].  Suda does not explicitly state a stepwise 
Regarding claim 22, Suda discloses wherein the positive side can be controlled by constant current and a negative side can be controlled by voltage.  Suda discloses stepwise control of the voltage [0115]-[0116], [0129].  Suda does not explicitly state a stepwise voltage ramp rate, however, selection of a workable voltage ramp rate would have been an obvious engineering design choice obtained by routine experimentation.  Gnedenkov teaches a potentiodynamic mode with a voltage ramp rate of 0.5 V/s (p. 150).  
Regarding claim 23, Suda discloses the method comprising aluminum, magnesium, titanium, etc. [0027]. 
Regarding claim 24, Suda discloses the positive voltage range of 150-650 V and a negative voltage range of 0 – 350 V [0133]-[0135].  The negative voltage range of Suda overlaps the claimed range therefore a prima facie case of obviousness exists. The positive voltage range of Suda does not overlap the claimed range, however, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art, but are merely close (MPEP § 2144.05 I).  Moreover, Suda teaches an electrolysis solution with a low electrical conductivity has the merit that the proper range of the frequency and particularly that of the duty ratio which are capable of a high-voltage treatment are enlarged.  Suda teaches that treatment at a higher voltage can be disadvantageous in terms of electricity costs, but the activation energy in the initial film formation is easily exceeded and as a result the electrolysis solution with a low electrical conductivity is advantageous in the improvement of the throwing power [0088].  Therefore one of ordinary skill in the art would be motivated to operate at a higher voltage for providing an improvement in throwing power. 
Response to Arguments
Applicant's arguments filed 20 August 2021 have been fully considered but they are not persuasive. On page 5 of the response the remarks state that the claimed anodic voltage range lies outside the range of the disclosed prior art, however, the teachings of Suda are inclusive of 650 V therefore the ranges overlap.  Suda additionally discloses advantages of increasing voltage [0088].  The remarks on page 5 additionally state that high pulse voltage are in fact required for an optimal result, however, the instant specification indicates that the voltage selection is based on the metal being processed [0021].  For example, the instant specification indicates that a voltage range of 900-1200 V would be utilized for aluminum and its alloys.  There does not appear to be any unexpected results or criticality to the claimed voltage range (e.g. claim 24, 900-1200 V).  
On page 6 the remarks are directed towards the teachings of Gnedenkov and state that the ratio Ta/To is not satisfied.  The Examiner respectfully disagrees.  The claimed ratio Ta/To is met by the teachings of the primary reference Suda.  Additionally, the remarks state that the ratio is of the anodic and cathodic durations, however, To is claimed as the dead time.  The remarks further state since Gnedenkov varies with the ratio from Suda, it would not have been obvious to combine the references.  The Examiner respectfully disagrees with this analysis.  Suda and Gnedenkov overlap within the same field of PEO.  Adjustments to parameters such as pulse duration are obvious engineering design choices that one of ordinary skill would perform by routine experimentation.  
On pages 6-7, the argument is directed towards the current and/or voltage control of Suda and states that Suda does not teach separate control, however, Suda explicitly states that the positive and negative controls are performed separately [0129] and additionally shows examples 
The Examiner acknowledges the remarks presented on pages 7-12.  The remarks state that the inventive part of the claimed invention is the selection of frequency, length and amplitude values and that the prior art does not disclose the claimed values.  The Examiner respectfully disagrees.  As described above, the ranges of Suda overlap and/or lie within the claimed ranges. In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  The remarks do not indicate a criticality to the claimed ranges.  On page 8 of the remarks the Applicant has selected ratios from Suda and made calculations based on the Applicant’s work, however, the selected results do not teach away from the teachings of Suda which are the same or overlapping as claimed.  The Applicant has selected their own values to insert into the ratios of Suda as opposed to a showing that Suda does not disclose the claimed ratios.  The remarks on page 9 state that the teachings of Suda and the claimed invention cannot be treated as equal, however, the basis for the rejection is an obvious-type rejection explicitly pointing out the ranges that overlap between Suda and the claimed invention.  
On page 10 the remarks state that the amplitude of the anode voltages in the claimed invention are 2-6 times higher as compared to the patent of Suda.  The Examiner respectfully disagrees with this analysis.  Suda teaches a positive voltage of 650 V.  The higher end of the claimed range 1200 V is not more than twice a voltage of 650 V (650x2 = 1300 V).  The remarks then refer to the claimed current density and states that the current density of Suda is twice as large as the claimed current density.  The Examiner respectfully disagrees with this analysis.  Suda teaches a current density range inclusive of 0.5 to 40 A/dm2. Although some values within 2).  The remarks on page 10 further state that the main essential feature of Suda is different than the instant feature and therefore Suda cannot disclose the claimed invention.  The Examiner respectfully disagrees with this analysis.  Suda performs the same or similar method of PEO with overlapping ranges.  An essential feature of the prior art need not be the same as the claimed invention.  On pages 10-11 the remarks refer to the metals for carrying out the claimed method.  Suda teaches the same metals as claimed [0027].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795